

EXHIBIT 10.5
 
Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K


The Warrants dated May 25, 2006 are substantially identical in all material
respects except as to the warrantholder and the number of shares for which
warrant can be exercised.


Holder
   
Shares for which Warrant can be Exercised
 
Dolphin Offshore Partners, L.P.
   
20,833
 
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio
   
486,111
 
LBI Group, Inc.
   
347,222
 
Kamunting Street Master Fund, Ltd.
   
243,056
 
Tribeca Global Convertible Investments Limited
   
173,611
 
Capital Ventures International
   
208,333
 
Evolution Master Fund Ltd. SPC, Segregated Portfolio M
   
243,056
 
Highbridge International, LLC
   
260,417
 





The text of the Warrants is incorporated by reference from Exhibit 10.1 to
Nestor’s Current Report on Form 8-K filed May 26, 2006 (at Exhibit B thereto)






 


 